Citation Nr: 1311723	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  11-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain. 

2.  Entitlement to service connection for partial paralysis of the right leg, to include as secondary post-degenerative and herniated disc disease at T7-8 with lumbosacral strain. 

3.  Entitlement to service connection for herniated disc disease of the lumbar spine, to include as secondary post-degenerative and herniated disc disease at T7-8 with lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter, K. C.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

Veteran had active military service from January 1993 to August 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Florida.  By that rating action, the RO continued a 10 percent disability rating assigned to the service-connected post-traumatic degenerative and herniated disc disease at T7-8 with lumbosacral strain.  The RO also denied service connection for partial paralysis of the right leg and herniated disc disease of the lumbar spine, each to include as secondary to the traumatic degenerative and herniated disc disease at T7-8 with lumbosacral strain.  The Veteran appealed this rating action to the Board. 

In February 2013, the Veteran and her daughter, K. C., testified before the undersigned Acting Veterans Law Judge at a video-conference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been associated with the Veteran's physical claims files and uploaded to her Virtual VA electronic records system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's finds that further development is necessary to ensure that a thorough and complete record has been developed prior to further appellate review of the increased evaluation and service connection claims.  Specifically, to schedule the Veteran for a spine VA examination to determine the current severity of her service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain and to determine the etiological relationship between this service-connected disability and the claimed partial paralysis of the right leg and herniated disc disease of the lumbar spine. 

(i) Procedural Background

Prior to discussing the reasons for remand, the Board finds that a brief discussion of the procedural history of the Veteran's service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain is necessary.  By a June 1998 rating action, the RO granted service connection for chronic lumbosacral strain; an initial 10 percent disability rating was assigned, effective August 10, 1997--the date VA received the Veteran's initial claim for compensation for this disability.  The RO based its award, in part, on the Veteran's service treatment records (STRs), which revealed that she had received treatment for back pain that had been diagnosed as mid-back muscle spasm.  A late April 1997 Medical Evaluation Board showed that the Veteran had chronic thoracic spine pain.  A May 1997 Physical Evaluation Board (PEB) found that the Veteran had chronic mid-thoracic spinal pain ever since she had been required to carry two (2) ruck sacks during basic training.  At the time of the PEB, magnetic resonance imaging scans (MRI) of the thoracic spine revealed desiccated discs and degenerative changes at T7-8.  The Veteran was found to have been unresponsive to conservative care, and not a surgical candidate.  The PEB assigned the Veteran a 10 percent disability rating that was analogous to lumbosacral strain with characteristic pain on motion.  She was subsequently discharged from military service. 
By an August 2005 rating action, the RO granted service-connection for post-traumatic degenerative and herniated disc disease at T-8; an initial 10 percent evaluation was assigned, effective August 10, 1997.  A 40 percent disability rating was assigned effective from September 2004.  The evaluation of the chronic lumbosacral strain was combined with the post-traumatic degenerative and herniated disc disease at T7-8, and the separate 10 percent rating was discontinued.  The RO rated the Veteran's thoracolumbar spine disability under Diagnostic Code 5242 [degenerative arthritis of the spine].  The RO reasoned that it was more advantageous to combine the Veteran's thoracic and lumbar spine disabilities under the (then) newly revised rating schedule for the spine that became effective September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Under these regulations, the lumbar and thoracic spines are considered together as one spinal segment, the "thoracolumbar spine," and rated as one disability.  See 38 C.F.R. § 4.71a, Plate V (2012).

By a December 2007 rating action, the RO proposed to reduce the rating assigned to the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain from 40 to 10 percent.  By a September 2008 rating action, the RO effectuated the reduction, and a 10 percent rating was assigned.  (See December 2007 and September 2008 rating actions, respectively).

VA received the Veteran's current claim for increased compensation for her post-degenerative and herniated disc disease at T7-8 with lumbosacral strain fin July 2010, subsequent to these changes.  Accordingly, only the above-cited amended spine criteria are applicable in the adjudication of her increased evaluation claim.  

(ii) Reasons for Remand 

VA last examined the Veteran to determine the current severity of her service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain in August 2010.  (See August 2010 Peripheral Nerve examination report).  She maintains that this disability has increased in severity since the August 2010 VA examination.  Notably, she points to having to use a cane to ambulate, decreased range of spine motion and an increase in right leg numbness/paralysis.  She also maintains that she uses a home traction unit on her spine.  (Transcript (T.) at pages (pgs.) 9-11). 

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  However, given the fact that VA last examined the Veteran's spine almost three (3) years ago, the AMC should arrange for the Veteran to undergo a VA spine examination at an appropriate VA medical facility to determine the severity of her service-connected-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997). 

The Board also finds that another VA spine examination is necessary to determine whether any the Veteran's right leg partial paralysis and herniated disc disease of the lumbar spine have been caused or aggravated (italics added for emphasis) by her service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  This exact question was posed to a VA examiner in August 2010.  With respect to the Veteran's partial paralysis of the right leg, the August 2010 examiner has provided conflicting opinions as to its etiology.  On the one hand, the VA examiner indicated that the Veteran experienced numbness, parethesias and foot and leg weakness that was not unrelated to the service-connected connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  Conversely, at the close of the examination, the VA examiner opined that "it is less likely as not" that the current claimed partial paralysis of the right leg and claimed herniated disk disease of the lumbar spine were caused by the service-connected connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  (See August 2010 Peripheral Nerve examination report).  

The Board finds the August 2010 opinion to be conflicting as to the etiology of the partial paralysis of the right leg and its relationship to the service-connected thoracolumbar disability.  In addition, the August 2010 examiner did not address whether the Veteran's partial paralysis of the right leg and herniated disc disease of the lumbar spine had been aggravated by the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2012), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a remand is necessary to have a VA examiner provide an opinion that addresses the aggravation component of the Veteran's secondary service-connection claims and to have him or her provide supporting rationale for all opinions expressed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA spine examination, with an appropriate examiner who has reviewed the claims files.  The examiner is hereby advised the Veteran is currently service-connected for a thoracic lumbar spine disability (i.e., post-degenerative and herniated disc disease at T7-8 with lumbosacral strain) that has been assigned a single 10 percent disability rating.  

The examiner should note the Veteran's subjective symptoms and address the following:
   
i) Range of motion studies of the thoracic lumbar spine must be conducted, and commentary must be provided as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.
ii) The frequency and duration of any doctor-prescribed bedrest (i.e., incapacitating episodes) caused by the thoracic-lumbar spine must be described.  If no bedrest has been prescribed, the examiner should so state.
   
iii) In regard to any currently diagnosed partial paralysis of the right leg and herniated disc disease of the lumbar spine, the examiner must offer a clear, well-reasoned opinion as to whether is it as least as likely as not (50 percent or greater probability) that they have been permanently aggravated by the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain. 

For each disability that the examiner determines was aggravated (i.e., permanently worsened) by the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain, he or she must identify the percentage of disability that is attributable to the aggravation, if possible.

The examiner must address any relevant service treatment records, medical records, and the Veteran's lay statements of record.  If the examiner determines that a new examination is required, one must be conducted. 

iv) The examiner is requested to provide a discussion of the effects of the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain on the ability of the Veteran to secure and follow a substantially gainful occupation.
   
v) Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
   
2.  The RO/AMC should review the claims folders and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the requisite VA report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998). 
   
3.  The RO must notify the Veteran that it is the Veteran's responsibility to report for the above-scheduled examination and to cooperate in the development of her increased evaluation and service connection claims on appeal.  The consequences for her failure to report for a VA examination without good cause may include denial of the increased rating claim and rating the service connection claims on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 
   
4.  Readjudicate the increased evaluation and service connection claims on appeal.  If the maximum benefits sought on appeal remain denied, the Veteran and her representative should be provided a Supplement Statement of the Case that addresses all the evidence received since the July 2011 Statement of the Case, and given an adequate time to respond. Thereafter, the case should be returned to the Board for further appellate review.

The Veteran as the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


